PER CURIAM.
The notice of claim filed with the comptroller in this case was a substantial compliance with the provisions of section 261 of the Greater New York Charter, save in one particular. It is fatally defective in that it contains no notice of intention to commence an action thereon. Bernreither v. City of New York, 196 N. Y. 506, 89 N. E. 1096, affirming same case 123 App. Div. 291, 107 N. Y. Supp. 1006; Wagner v. City of New York, 160 App. Div. 586, 145 N. Y. Supp. 683; Forsyth v. Oswego, 191 N. Y. 441, 84 N. E. 392, 123 Am. St. Rep. 605; Purdy v. City of New York, 193 N. Y. 521, 86 N. E. 560.
Although the record discloses a case of great hardship, we cannot do otherwise than follow the decisions upon the point involved. The judgment must be affirmed, with costs.
Judgment affirmed, with costs.